In this case it becomes necessary for us to quash the writ of error and remand the cause because there appears in the record no judgment of conviction. *Page 186 
The defendants were tried upon an information filed in the Criminal Court of Record in and for Hillsborough County. They were convicted by the jury and were sentenced to serve five years each in the State prison. The sentence was not upon a judgment of conviction pronounced by the court, without which the sentence is void. See Smith v. State, 75 Fla. 478, 78 So. R. 530; Johnson v. State, 81 Fla. 783, 89 So. R. 114; Harris v. State, 75 Fla. 527, 78 So. R. 526; Norwood v. State, 80 Fla. 613, 86 So. R. 506; Timmons v. State, decided January, 1929, reported 119 S. 393.
It is therefore the judgment of this Court that the writ of error be quashed and the cause remanded for further proceedings not inconsistent with this opinion.
Quashed and remanded.
WHITFIELD, P. J., AND STRUM, J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment.